Opinion issued April 5, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00486-CV
———————————
Randy and
kathy reado, a/n/f of candice reado, and brittany reado, Appellants
V.
ismael
rincon and cynthia gonzalez, Appellees

 

 
On Appeal from the 269th District Court 
Harris County, Texas

Trial Court Cause No. 2009-61342
 

MEMORANDUM OPINION
Appellants have filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate within
10 days of the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Bland, and Sharp.